Examiner’s Statement of Reasons for Allowance

The prior art does not disclose or suggest independent claim 1 as a whole.  This is consistent with the International Search Report.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814